UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7775


JAMES CLAUDE GREER, II,

                Petitioner - Appellant,

          v.

Director, VADOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:15-cv-00432-GEC-RSB)


Submitted:   February 25, 2016              Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Claude Greer, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Claude Greer, II, seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 30, 2015.   The notice of appeal was filed on November 3,

2015.   See Houston v. Lack, 487 U.S. 266, 276 (1988).               Because

Greer failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                      2